Citation Nr: 1202828	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-35 616	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 2003 to January 2006.

2.	On September 14, 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that he was withdrawing from appeal the issue of entitlement to an initial rating greater than 70 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an initial rating greater than 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On September 14, 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that he was withdrawing from appeal the issue of entitlement to an initial rating greater than 70 percent for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


